[Cite as State v. Ocasio, 2017-Ohio-88.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103972



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                      UBALDO OCASIO
                                                      DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            DISMISSED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-15-598912-A

        BEFORE:           McCormack, J., E.A. Gallagher, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: January 12, 2017
ATTORNEY FOR APPELLANT

Allison S. Breneman
1220 West 6th Street
Suite 303
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: John Patrick Colan
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

         {¶1} Defendant-appellant Ubaldo Ocasio appeals from his conviction for one

count of rape, two counts of sexual battery, and several counts of gross sexual imposition,

kidnapping, and endangering children. For the reasons that follow, we dismiss for lack

of a final, appealable order.

         {¶2} On September 4, 2015, the Cuyahoga County Grand Jury charged Ocasio in

a 30-count indictment that included charges of rape; kidnapping, with sexual motivation

specification; gross sexual imposition; sexual battery; and endangering children. The

charges also included a sexually violent predator specification.

         {¶3} The matter proceeded to a jury trial, and on December 10, 2015, the jury

found Ocasio guilty on the following counts: Counts 1-12, 14, 24, and 27-30. The jury

found Ocasio not guilty on Counts 13, 15-23, 25, and 26. The jury further found Ocasio

to be a sexually violent predator on all eligible charges as outlined in the specifications.

         {¶4} Prior to imposing sentence, the court heard from the parties regarding

merger.    The parties agreed that Counts 9 (rape) and 10 (sexual battery) merged, and the

state elected to proceed with sentencing on Count 9.        The court determined, however,

that the remaining kidnapping, gross sexual imposition, and sexual battery offenses do not

merge.     There was no discussion regarding the endangering children counts.

         {¶5} The court imposed a prison sentence as follows: Counts 1, 3, 5, and 7,

GSI with sexually violent predator specification — 5 years to life on each count; Counts

2, 4, 6, 8, 11, kidnapping with sexually violent predator specification — 15 years to life
on each count; Count 9, rape with sexually violent predator specification — 25 years to

life; Counts 12 and 14, GSI with sexually violent predator specification — 18 months to

life on each count; and Count 24, sexual battery with sexually violent predator

specification   — 5 years to life.   The court ordered the terms to be served consecutively

for an aggregate sentence of 128 years imprisonment.         The court did not impose a

sentence on Counts 27 – 30, endangering children.

       {¶6} Ocasio filed a timely notice of appeal, raising eight assignments of error.

This court, however, cannot consider the merits of his appeal because we are without

jurisdiction to do so.

       {¶7} Under Crim.R. 32(C), “‘[a] judgment of conviction shall set forth the plea,

the verdict or findings, and the sentence.’” State v. Jones, 8th Dist. Cuyahoga No.

102314, 2015-Ohio-2409, ¶ 6, quoting State v. Hicks, 8th Dist. Cuyahoga No. 84418,

2004-Ohio-6113, ¶ 6.     The duty under Crim.R. 32(C) to set forth a verdict and sentence

for each offense is “mandatory.” Therefore, “an order that ‘fails to impose sentence for

an offense for which the offender was found guilty not only violates this rule, but renders

the resultant order non-final and not immediately appealable.’” Id.; see also State v.

Kelley, 8th Dist. Cuyahoga No. 97389, 2012-Ohio-2309, ¶ 5. “Absent the imposition of

sentence on each and every offense for which [a defendant] was convicted, there is no

final, appealable order.” State v. Collins, 8th Dist. Cuyahoga No. 79064, 2001 Ohio

App. LEXIS 4666, 3 (Oct. 18, 2001).
       {¶8} Here, the transcript from the sentencing and the trial court’s sentencing

entry are silent with respect to Counts 27 – 30, endangering children.        Therefore,

because the court failed to impose a sentence on each and every offense for which Ocasio

was found guilty, the judgment of conviction is not final and appealable. Accordingly,

we have no jurisdiction to hear the appeal.

       {¶9} Appeal dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



_________________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR